Williams, P. J., and Bastow, J. (dissenting).
Stripped to its bare essentials this proceeding presents the case of an attorney *53who has misappropriated $17,500 of his client’s moneys. TJp to the present the moneys have not been repaid, but respondent has given the client a surety bond for the faithful performance by the attorney of his now recognized obligation to repay the misappropriated funds. In our opinion, censure is not an appropriate penalty, and a more severe punishment should be imposed.
Goldman, Henry and Noonan, JJ., concur in Per Curiam opinion; Williams, P. J., and Bastow, J., dissent in separate opinion.
Order entered censuring respondent.